Citation Nr: 1425985	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Osgood-Schlatter disease of the right knee with degenerative joint disease (right knee disability).

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in May 2012.  A transcript is of record.  At that hearing, he submitted a waiver of additional VA treatment records added to the record since the last Statement of the Case in June 2011.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record supports a rating of 30 percent for the service-connected right knee disability.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for Osgood-Schlatter disease of the right knee are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5299-5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Specifically, at his May 2012 hearing, the Veteran stated that his appeal would be satisfied with the assignment of a 30 percent disability evaluation.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran was afforded a hearing before the undersigned in May 2012 in which he presented oral argument in support of his claim.  During the hearing, the Veteran's spouse also testified on his behalf.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Acting Veteran's Law Judge elicited testimony regarding the severity of the Veteran's right knee disability.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.


II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

The Veteran's service-connected Osgood-Schlatter disease of the right knee has been evaluated as 10 percent disabling under Diagnostic Code 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2013).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg. See 38 C.F.R. § 4.27 (2013).   Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.

Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a knee brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

Under Diagnostic Code 5257, a 10 percent rating is provided for slight recurrent subluxation or lateral instability, a 20 percent rating is provided for moderate impairment, and a 30 percent rating is provided for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Turning to the merits of the claim, on VA joints examination in March 2010, the Veteran complained that his right knee disability was aggravated by prolonged standing, walking, and driving.  X-ray examination indicated old Osgood-Schlatter change on the right knee and moderate degenerative changes.  The Veteran had used a cane and a walker for the past few months.  On examination, range of motion of the right knee was from 0 to 115 degrees.  There was marked fluid and moderate crepitus without evidence of laxity.  The impression was Osgood-Schlatter disease of the right knee with degenerative joint disease.

However, VA treatment records include a July 2010 report which indicates complaints of pain and the use of braces, NSAIDs, and a walker.  A December 2010 report reflects that the Veteran used a cane and had an antalgic gait.  An April 2011 report indicates continued use of a cane.

In December 2012, the Veteran testified that he experienced constant swelling and instability of the right knee.  He testified that he used a wheelchair and wore a metal and elastic brace for stability.  His spouse testified that his right knee popped and caused him difficulty walking.

Based on the above, and especially the Veteran's need to use braces, a wheelchair, a walker and a cane to be able to ambulate, the Board finds that the evidence of record supports a finding that the service-connected right knee disability warrants a 30 percent rating for severe recurrent subluxation or lateral instability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the Veteran's statements of satisfaction as previously noted, this constitutes a full grant of the benefits sought on appeal, and discussion with respect to entitlement to an even higher rating is not necessary.


ORDER

Entitlement to a rating of 30 percent for Osgood-Schlatter disease of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he has a left knee disability that is secondary to his service-connected right knee disability.

STRs include an October 1973 clinical note which indicates that the Veteran twisted his left knee and an impression of medial meniscus strain, rule out tear.  An orthopedics consultation sheet indicates a provisional diagnosis of probable sprain, right MCL and rule out torn ligament and an impression of soft tissue trauma.  A November 1973 "relay" examination did not indicate any diagnosed left knee disability.

On VA examination in March 2010, the examiner opined that the left knee condition is not secondary to the right knee condition.  The examiner stated that he twisted his left knee during service in October 1973 which was thought to be a medial meniscus strain.  However, there was no interim history of difficulty with the left knee that was documented until three years ago.  On these basis, the examiner opined that it is less likely than not that the left knee condition is related to the in-service twisting injury or to his service-connected right knee disability.  However, there is no opinion of record as to whether the left knee disability has been aggravated by the right knee disability.  Accordingly, as there is no opinion of record that addresses the issue of aggravation, a new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since May 2012.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate VA examination, preferably by an examiner other than the March 2010 VA examiner, to address the nature and etiology of any current left knee disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Is it at least as likely as not (50 percent or more probability) that any current diagnosed left knee disability, as identified above, had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty? 

(b)  Is it at least as likely as not (50 percent or more 	probability) that any current diagnosed left knee
   disability, as identified above, is: 
	
i. proximately due to his service-connected right knee disability OR 
ii. aggravated by his service-connected right knee disability?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, VA examination reports and March 2010 VA opinion, and May 2012 hearing testimony.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in June 2011.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


